       Case
         Case
            1:20-cv-00166-RP
              1:20-cv-00166-ML Document
                                Document613 Filed
                                             Filed03/20/2020
                                                   07/01/20 Page
                                                              Page
                                                                 1 of
                                                                   1 of
                                                                      5 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WERSTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
                                )
BREE MCCLESKEY,                 )
                                )
       Plaintiff,               )
                                )
                                ) CAUSE NUMBER: 1:20-cv-00166-RP
     vs.                        )
                                )
                                )
                                )
TOLTECA ENTERPRISES, INC. )
D/B/A THE PHOENIX               )
RECOVERY GROUP,                 ) DEMAND FOR JURY TRIAL
                                )
       Defendant.               )

                               SCHEDULING ORDER

      Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is

issued by the Court:

1.    A report on alternative dispute resolution in compliance with Local Rule CV-88

      shall be filed on or before July 1, 2020.

2.    The parties asserting claims for relief shall submit a written offer of settlement to

      opposing parties on or before July 31, 2020, and each opposing party shall

      respond, in writing, on or before August 17, 2020. All offers of settlement are to

      be private, not filed. The parties are ordered to retain the written offers of

      settlement and responses so the Court may use them in assessing attorney’s fees

      and costs at the conclusion of the trial.



                                              1
     Case
       Case
          1:20-cv-00166-RP
            1:20-cv-00166-ML Document
                              Document613 Filed
                                           Filed03/20/2020
                                                 07/01/20 Page
                                                            Page
                                                               2 of
                                                                 2 of
                                                                    5 5




3.   Each party shall complete and file the attached “Notice Concerning Reference to

     United States Magistrate Judge” on or before July 31, 2020.

4.   The parties shall file all motions to amend or supplement pleadings or to join

     additional parties on or before October 1, 2020.

5.   All parties asserting claims for relief shall file their designation of testifying

     experts and serve on all parties, but not file, the materials required by Federal Rule

     of Civil Procedure 26(a)(2)(B) on or before October 1, 2020. Parties resisting

     claims for relief shall file their designation of testifying experts and serve on all

     parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before October 15, 2020.

     All parties shall file all designations of rebuttal experts and serve on all parties the

     material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal

     experts, to the extent not already served, 15 days from the receipt of the report of

     the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal

     Rule of Evidence 702 shall be made by motion, specifically stating the basis for

     the objection and identifying the objectionable testimony, within 11 days from the

     receipt of the written report of the expert’s proposed testimony, or within 11 days

     from the completion of the expert’s deposition, if a deposition is taken, whichever

     is later.

7.   The parties shall complete all discovery on or before December 25, 2020.



                                             2
      Case
        Case
           1:20-cv-00166-RP
             1:20-cv-00166-ML Document
                               Document613 Filed
                                            Filed03/20/2020
                                                  07/01/20 Page
                                                             Page
                                                                3 of
                                                                  3 of
                                                                     5 5




8.    All dispositive motions shall be filed on or before December 25, 2020 and shall

      be limited to 20 pages. Responses shall be filed and served on all other parties not

      later than 14 days after the service of the motion and shall be limited to 20 pages.

      Any replies shall be filed and served on all other parties not later than 7 days after

      the service of the response and shall be limited to 10 pages, but the Court need not

      wait for the reply before ruling on the motion.

9.    The Court will set this case for final pretrial conference at a later time. The final

      pretrial conference shall be attended by at least one of the attorneys who will

      conduct the trial for each of the parties and by any unrepresented parties. The

      parties should consult Local Rule CV-16(e) regarding matters to be filed in

      advance of the final pretrial conference.

      The parties shall not complete the following paragraph. It will be completed

      by the Court at the initial pretrial conference to be scheduled by the Court.

10.                          JURY
      This case is set for ______________ trial commencing at 9:00 a.m. on
                        April 19
      ___________________________________________,    21
                                                   20________.

      By filing an agreed motion, the parties may request that this Court extend any

      deadline set in this Order, with the exception of the dispositive motions deadline

      and the trial date.




                                             3
Case
  Case
     1:20-cv-00166-RP
       1:20-cv-00166-ML Document
                         Document613 Filed
                                      Filed03/20/2020
                                            07/01/20 Page
                                                       Page
                                                          4 of
                                                            4 of
                                                               5 5




The Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if

the parties do not make timely submissions under this Order.



SIGNED on ___________________________________________,
                           July 1                      20_____.
                                                         20




                           __________________________________
                           ROBERT PITMAN
                           UNITED STATES DISTRICT JUDGE




                                     4
          Case 1:20-cv-00166-ML Document 13 Filed 07/01/20 Page 5 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
